The opinion of the court was delivered by
Bennett, J.
The question in this case is one between Daniel Quimby and the plaintiffs, and which has the right to the avails of *745the note must depend upon the question, whether the maker of the note had sufficient notice of the transfer of the note to Quimby, before the service of the trustee process upon them, and we think they had.
The note was turned out by the payee to Daniel Quimby, in pursuance of a prior agreement between him and the payee, that he would give Quimby security, in case he got into trouble. Though the note was delivered by the payee to the son of Daniel Quimby, who was not, at the time, the agent of his father, yet he took the note and carried it to his father’s house and left it, the father not being at the time, at home, and the son gave immediate notice to the makers of the transfer of the note to his father, and the evening of the same day he informed his father what he had done, and his father approved of w'hat he had done, and received the note. This was all before the service of the trustee process. It was not necessary that the son, when he gave the makers notice that the note had been turned out to his father, should have disclosed his authority to act in the matter, although it may be true that the notice should emanate from the person to whom the note was transferred, as in effect it did in the present case. The father fully adopted the agency of his son before the trustee process was served. The father’s ratification of the acts of his son has relation back to the time of the performance of those acts, especially in a case like this, where no rights had in the meantime intervened, to be affected by it. It is a common principle that where one man adopts the agency of another, he adopts it from the beginning. It is so between the principal and agent; and it should be so as to third persons, w'ho have at the time no rights to be affected by such relation back. The court, at their recent term in Orleans county, have held that the notice must emanate from the holder of the paper, or by his procurement*; and we think in legal effect it did so emanate in this case. The father, by the adoption of the acts of the son made them in law his own acts. Judgment affirmed.

 See Webster v. Moranville and Trustee, ante. p. 701.